         Case 4:20-cv-00359-JM Document 39 Filed 07/10/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

TEREGINALD WALLACE                                               PETITIONER
ADC #124374

V.                          NO. 4:20-CV-00359-JM-JTR

DEXTER PAYNE, Director,
Arkansas Division of Correction                               RESPONDENT


                                    JUDGMENT

      Consistent with today’s Order, it is CONSIDERED, ORDERED, and ADJUDGED

that this habeas action is DISMISSED, with prejudice.

      DATED this 10th day of July, 2020.



                                        ____________________________________
                                          UNITED STATES DISTRICT JUDGE
